Title: To George Washington from Samuel Huntington, 22 February 1780
From: Huntington, Samuel
To: Washington, George


          
            sir,
            Philadelphia 22 Feby 1780
          
          By a Gentleman just arrived from the Havannah who left that place the 31st of Decemr, I am informed that a Fleet lay in that Port ready to sail with between three and four thousand Troops supposed to be destined for Pensacola or Augustine.
          That on their Passage to this Port they fell in on the 7th of January with the fleet that sailed from New York in Decemr as they suppose, some fifty leagues from Land off against Georgia as near as he could judge the weather being foggy, when they discovered their Situation they made their Escape as soon as possible without being able to determine the number of Vessels in the Fleet, their Condition, or Destination. I have the honour to be with the highest Respect your Excy’s hble servt
          
            Sam. Huntington
          
        